NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSUE EMANUEL ARANA-ARANA; et                   No.    19-72817
al.,
                                                Agency Nos.       A208-192-264
                Petitioners,                                      A208-308-973
                                                                  A208-308-974
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 9, 2022**
                                  Phoenix, Arizona

Before: HAWKINS, PAEZ, and WATFORD, Circuit Judges.

      Josue Emanuel Arana-Arana, Reina Izabel Aguilar Ruano, and Yensy Izabel

Arana Aguilar (collectively, “Petitioners”), natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their appeal from the immigration judge’s (“IJ”) denial of their applications for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the

agency’s legal conclusions de novo and factual findings for substantial evidence.

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). We

dismiss the petition in part and deny in part.

      1. To prevail on their applications for asylum and withholding of removal,

Petitioners must establish that Guatemalan authorities were unable or unwilling to

control their persecutors. 8 U.S.C. § 1101(a)(42)(A); Velasquez-Gaspar v. Barr,

976 F.3d 1062, 1064–65 (9th Cir. 2020). The IJ found that Petitioners failed to

show that the Guatemalan government was unable or unwilling to protect them

from their persecutors. On appeal to the BIA, Petitioners did not challenge that

finding. Nonetheless, Petitioners challenge that finding in their petition for review.

Because Petitioners did not exhaust that issue before the BIA, we lack jurisdiction

to review it. 8 U.S.C. § 1252(d)(1); Iraheta-Martinez v. Garland, 12 F.4th 942,

948 (9th Cir. 2021). Accordingly, we dismiss the petition to the extent it seeks to

challenge that finding. And because Petitioners cannot establish this essential

element of their claims for asylum and withholding of removal, we deny the

petition as to those claims. Velasquez-Gaspar, 976 F.3d at 1065.

      2. The BIA’s determination that Petitioners were not entitled to relief on


                                           2
their CAT claim is supported by substantial evidence. To be eligible for CAT

protection, Petitioners must establish “that [they] will more likely than not be

tortured with the consent or acquiescence of a public official if removed to

[Guatemala].” Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020).

The government’s “general ineffectiveness” in investigating crime, id. at 1184

(quoting Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016)), or

“inability to solve a crime” due to lack of evidence is generally insufficient to

show acquiescence, Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014).

      Petitioners did not establish that a Guatemalan public official would

acquiesce in their torture. The record demonstrates that Guatemalan police

investigated the murder of Reina’s brother and the repeated extortion calls. The

police’s “inability to solve [either] crime” does not show acquiescence, given the

lack of evidence of who may have been responsible for the murder and extortion.

Id. Petitioners’ proffered evidence of the police’s “general ineffectiveness” in

investigating crime similarly falls short. Xochihua-Jaimes, 962 F.3d at 1184

(quotation omitted). Thus, the agency’s decision to deny Petitioners’ CAT claim

was supported by substantial evidence.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          3